UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the monthly distribution period from October 20, 2008 to November 18, 2008 Commission File Number of issuing entity: 333-141638-05 LB-UBS Commercial Mortgage Trust 2008-C1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-141638 STRUCTURED ASSET SECURITIES CORPORATION II (Exact name of depositor as specified in its charter) Lehman Brothers Holdings Inc., UBS Real Estate Securities Inc., and KeyBank National Association (Exact name of sponsor as specified in its charter) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 32-0253273 32-0253276 32-0253275 (I.R.S.
